DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 8, 13, 17-20, and 22 have been cancelled.

EXAMINER’S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Corrado on November 30, 2021.

Amend the following claims:

1.	(Currently Amended) A method for wireless communication at a user equipment (UE) for multimedia broadcast and multicast service (MBMS), comprising:
establishing a communication session with an application server via a broadcast multicast service center (BMSC); 
receiving, at the UE and from the BMSC, a service announcement message that includes a user service description (USD) associated with a multimedia content transmitted by the application server, wherein the USD identifies at least one or more MBMS service delivery functionalities applied by the BMSC for the multimedia content based on [[the]] at least one or more MBMS service delivery functionalities that the UE is capable of performing; 
receiving, at an application layer of the UE, a service identification (ID) associated with the USD at a lower layer, wherein the application layer requests [[a]] the lower layer to retrieve the at least one or more service delivery functionalities associated with the service ID; and
requesting usage of at least one or more service delivery functionalities from a UE memory based on the USD, wherein the at least one or more service delivery functionalities assist the UE decode the multimedia content,
wherein the at least one or more MBMS service delivery functionalities includes content access control functionality, bootstrapping functionality, file repair functionality, or a combination thereof.

6.	(Currently Amended) A user equipment (UE) for multimedia broadcast and multicast service (MBMS), comprising:
a memory configured to store instructions; and 
a processor communicatively coupled with the memory, the processor configured to execute the instructions to:
establish a communication session with an application server via a broadcast multicast service center (BMSC); 
receive, at the UE, a service announcement message that includes a user service description (USD) associated with a multimedia content transmitted by the application server, wherein the USD identifies at least one or more MBMS service delivery functionalities applied by the BMSC for the multimedia content based on [[the]] at least one or more MBMS service delivery functionalities that the UE is capable of performing; 
receive, at an application layer of the UE, a service identification (ID) associated with the USD at a lower layer, wherein the application layer requests [[a]] the lower layer to retrieve the at least one or more service delivery functionalities associated with the service ID; and
request usage of at least one or more service delivery functionalities from a UE memory based on the USD, wherein the at least one or more service delivery functionalities assist the UE decode the multimedia content,
wherein the at least one or more MBMS service delivery functionalities includes content access control functionality, bootstrapping functionality, file repair functionality, or a combination thereof.


11.	(Currently Amended) An apparatus for wireless communication at a user equipment (UE) for multimedia broadcast and multicast service (MBMS), comprising:
means for establishing a communication session with an application server via a broadcast multicast service center (BMSC); 
means for receiving, at the UE and from the BMSC, a service announcement message that includes a user service description (USD) associated with a multimedia content transmitted by the application server, wherein the USD identifies at least one or more MBMS service delivery functionalities applied by the BMSC for the multimedia content based on [[the]] at least one or more MBMS service delivery functionalities that the UE is capable of performing; 
means for receiving, at an application layer of the UE, a service identification (ID) associated with the USD at a lower layer, wherein the application layer requests [[a]] the lower layer to retrieve the at least one or more service delivery functionalities associated with the service ID; and
means for requesting usage of at least one or more service delivery functionalities from a UE memory based on the USD, wherein the at least one or more service delivery functionalities assist the UE decode the multimedia content,
wherein the at least one or more MBMS service delivery functionalities includes content access control functionality, bootstrapping functionality, file repair functionality, or a combination thereof.

16.	(Currently Amended) A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) for multimedia broadcast and multicast service (MBMS), the code comprising instructions executable to:
establish a communication session with an application server via a broadcast multicast service center (BMSC); 
receive, at the UE and from the BMSC, a service announcement message that includes a user service description (USD) associated with a multimedia content transmitted by the application server, wherein the USD identifies at least one or more MBMS service delivery functionalities applied by the BMSC for the multimedia content based on [[the]] at least one or more MBMS service delivery functionalities that the UE is capable of performing; 
receive, at an application layer of the UE, a service identification (ID) associated with the USD at a lower layer, wherein the application layer requests [[a]] the lower layer to retrieve the at least one or more service delivery functionalities associated with the service ID; and
request usage of at least one or more service delivery functionalities from a UE memory based on the USD message, wherein the at least one or more service delivery functionalities assist the UE decode the multimedia content,
wherein the at least one or more MBMS service delivery functionalities includes content access control functionality, bootstrapping functionality, file repair functionality, or a combination thereof. 

Allowable Subject Matter
3.	Claims 1-2, 4-7, 9-12, 14-16, 21, and 23-24 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1-2, 4-7, 9-12, 14-16, 21, and 23-24 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method of receiving, at an application layer of a user equipment  (UE), a service identification (ID) associated with a user service description (USD) at a lower layer, wherein the application layer requests the lower layer to retrieve at least one or more service delivery functionalities associated with the service ID.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415